Exhibit 10.2


 
Execution Version
 
 
 
 
ACIEX THERAPEUTICS, INC.
 
 
SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT
 
 
 
 
August 1, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
1.
Purchase and Sale of Series A-2 Preferred Stock.
1
 
1.1
Sale and Issuance of Series A-2 Preferred Stock.
1
 
1.2
Closing; Delivery.
1
 
1.3
Defined Terms Used in this Agreement.
1
       
2.
Representations and Warranties of the Company.
2
 
2.1
Organization, Good Standing and Qualification.
3
 
2.2
Capitalization.
3
 
2.3
Subsidiaries.
4
 
2.4
Authorization.
4
 
2.5
Valid Issuance of Securities.
4
 
2.6
Governmental Consents and Filings.
4
 
2.7
Litigation.
4
 
2.8
Intellectual Property.
5
 
2.9
Compliance with Other Instruments
7
 
2.10
Agreements; Actions.
7
 
2.11
Disclosure
8
 
2.12
Related-Party Transactions.
8
 
2.13
Rights of Registration and Voting Rights
8
 
2.14
Title to Property and Assets.
8
 
2.15
Financial Statements.
8
 
2.16
Changes.
9
 
2.17
Company Employee Plans
10
 
2.18
Tax Returns and Payments.
11
 
2.19
Insurance.
11
 
2.20
Labor Agreements and Actions.
11
 
2.21
Confidential Information and Invention Assignment Agreements.
11
 
2.22
Permits.
12
 
2.23
Corporate Documents.
12
 
2.24
83(b) Elections.
12
 
2.25
Real Property Holding Corporation.
12
 
2.26
Environmental and Safety Laws.
12
       
3.
Representations and Warranties of the Purchaser
13
 
3.1
Authorization.
13
 
3.2
Purchase Entirely for Own Account
13
 
3.3
Disclosure of Information.
13
 
3.4
Restricted Securities.
13
 
3.5
No Public Market.
14
 
3.6
Legends.
14
 
3.7
Accredited Investor.
14
 
3.8
No Brokers; No General Solicitation
14

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

      Page        
4.
Conditions of the Purchaser’s Obligations at Closing
14
 
4.1
Representations and Warranties.
14
 
4.2
Performance.
15
 
4.3
Material Adverse Effect.
15
 
4.4
Compliance Certificate.
15
 
4.5
Qualifications.
15
 
4.6
Board of Directors.
15
 
4.7
Amended Investors’ Rights Agreement.
15
 
4.8
Amended Right of First Refusal and Co-Sale Agreement.
15
 
4.9
Amended Voting Agreement.
15
 
4.10
Secretary’s Certificate.
15
 
4.11
Reserved Employee Shares.
15
 
4.12
Proceedings and Documents.
16
 
4.13
License Agreement.
16
 
4.14
Manufacturing Agreement.
16
       
5.
Conditions of the Company’s Obligations at Closing.
16
 
5.1
Representations and Warranties.
16
 
5.2
Performance.
16
 
5.3
Qualifications.
16
 
5.4
License Agreement.
16
 
5.5
Manufacturing Agreement.
16
       
6.
Miscellaneous.
16
 
6.1
Use of Proceeds Covenant.
16
 
6.2
Survival of Warranties.
16
 
6.3
Transfer; Successors and Assigns.
17
 
6.4
Governing Law.
17
 
6.5
Counterparts.
17
 
6.6
Titles and Subtitles
17
 
6.7
Notices
17
 
6.8
Finder’s Fee.
17
 
6.9
Attorney’s Fees.
18
 
6.10
Amendments and Waivers.
18
 
6.11
Severability.
18
 
6.12
Delays or Omissions.
18
 
6.13
Entire Agreement.
18
 
6.14
Confidentiality.
18
 
6.15
Mediation; Dispute Resolution.
19
 
6.16
Waiver of Jury Trial
19

 
 
ii

--------------------------------------------------------------------------------

 
 
ACIEX THERAPEUTICS, INC.
 
SERIES A-2 PREFERRED STOCK PURCHASE AGREEMENT
 
This Series A-2 Preferred Stock Purchase Agreement (this “Agreement”) is made as
of the 1st day of August, 2011 by and between Aciex Therapeutics, Inc., a
Delaware corporation (the “Company”), and Akorn, Inc., a Louisiana corporation
(the “Purchaser”).
 
WHEREAS, the Company and the Purchaser agree that it is in their best interests
that the Company sell, and the Purchaser purchase, shares of A-2 Stock (as
defined below); and
 
WHEREAS, the proceeds from the sale of the shares of A-2 Stock are intended to
be used by the Company to fund development of its product pipeline, including
the Company's AC-170 program and up to two additional prescription clinical
stage programs and related overhead, in each case as determined by the Company's
Board of Directors.
 
NOW, THEREFORE, BE IT RESOLVED, that the parties hereby agree as follows:
 
1. Purchase and Sale of Series A-2 Preferred Stock.
 
1.1          Sale and Issuance of Series A-2 Preferred Stock.
 
Subject to the terms and conditions of this Agreement, the Purchaser agrees to
purchase at the Closing (as defined below) and the Company agrees to sell and
issue to the Purchaser at the Closing 2,962,963 shares of Series A-2 Preferred
Stock (such shares of Series A-2 Preferred Stock to be issued and sold hereunder
are referred to herein as the “A-2 Stock”), at a purchase price of $2.70 per
share.
 
1.2          Closing; Delivery.
 
(a)           The purchase and sale of the A-2 Stock shall take place at the
offices of Wilmer Cutler Pickering Hale and Dorr LLP, 850 Winter Street,
Waltham, MA 02451, at 10:00 a.m. (Boston Time), on August 1, 2011, or at such
other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing (which time and place are designated as the “Closing”).
 
(b)           At the Closing, the Company shall deliver to the Purchaser a
certificate representing the A-2 Stock being purchased thereby against payment
of the purchase price therefor by wire transfer to a bank account designated by
the Company.
 
1.3          Defined Terms Used in this Agreement. In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
 
“Amended Investors’ Rights Agreement” means the Amended and Restated Investors’
Rights Agreement among the Company, the Purchaser and the other parties thereto,
dated as of the date of the Closing, in the form of Exhibit C attached hereto.


 
 

--------------------------------------------------------------------------------

 
 
"Amended Right of First Refusal and Co-Sale Agreement" means the Amended and
Restated Right of First Refusal and Co-Sale Agreement among the Company, the
Purchaser and the other parties thereto, dated as of the date of the Closing, in
the form of Exhibit D attached hereto.
 
"Amended Voting Agreement" means the Amended and Restated Voting Agreement among
the Company, the Purchaser and the other parties thereto, dated as of the date
of the Closing, in the form of Exhibit E attached hereto.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"License Agreement" means the AC-160 License Agreement between the Purchaser and
the Company, dated as of the date of the Closing, in the form of Exhibit A-1
attached hereto.
 
"Manufacturing Agreement" means the Commercial Manufacturing Supply Agreement
between the Purchaser and the Company, dated as of the date of the Closing, in
the form of Exhibit A-2 attached hereto.
 
"Material Adverse Effect" means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operation of the Company, taken together as a whole.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Transaction Agreements" means this Agreement, the Amended Investors' Rights
Agreement, the Amended Right of First Refusal and Co-Sale Agreement and the
Amended Voting Agreement.
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that, except as set forth on the Disclosure
Schedule delivered separately by the Company to the Purchaser, specifically
identifying the relevant subsection hereof, which exceptions shall be deemed to
be representations and warranties as if made hereunder, the following
representations are true and complete as of the date of the Closing, except as
otherwise indicated.
 
For purposes of these representations and warranties, the phrase "to the
Company's knowledge" shall mean the actual knowledge of the following officer:
Tom Cavanagh. In addition, for purposes of these representations and warranties,
the term "the Company" shall include any subsidiaries of the Company, unless
otherwise noted.


 
-2-

--------------------------------------------------------------------------------

 
 
2.1          Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as presently conducted and as currently proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
Material Adverse Effect.
 
2.2          Capitalization. The authorized capital of the Company consists, or
will consist, immediately prior to the Closing, of:
 
(a)            13,333,334 shares of Preferred Stock, of which 5,555,556 shares
have been designated Series A-1 Preferred Stock, all of which are issued and
outstanding immediately prior to the Closing, and of which 7,777,778 shares have
been designated Series A-2 Preferred Stock, 4,814,815 of which are issued and
outstanding immediately prior to the Closing. The rights, privileges and
preferences of the Preferred Stock are as stated in the Amended and Restated
Certificate of Incorporation of the Company, in the form attached hereto as
Exhibit B (the "Amended Certificate of Incorporation").
 
(b)            20,000,000 shares of Common Stock, 4,696,557 shares of which are
issued and outstanding immediately prior to the Closing. All of the outstanding
shares of capital stock of the Company have been duly authorized, are fully paid
and nonassessable and were issued in compliance with the Securities Act and all
applicable state securities laws.
 
(c)            The Company has reserved 1,547,459 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2007 Stock Plan, duly adopted by the Board of Directors of the
Company (the "Board") and approved by the Company stockholders, as amended to
date (the "Stock Plan"). Of such reserved shares of Common Stock, no shares have
been issued pursuant to restricted stock purchase agreements, no shares have
been issued upon exercise of options granted under the Stock Plan, 539,308
options to purchase shares have been granted and are currently outstanding, and
1,008,151 shares of Common Stock remain available for issuance to officers,
directors, employees and consultants pursuant to the Stock Plan.
 
(d)            Except for (i) the conversion privileges of the Preferred Stock;
(ii) the rights provided in the Amended Investors Rights' Agreement; (iii)
outstanding options issued pursuant to the Stock Plan; and (iv) this Agreement,
or as set forth on Schedule 2.2, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, for the purchase or
acquisition from the Company of any shares of its capital stock. Except as set
forth on Schedule 2.2, no stock plan, stock purchase, stock option or other
agreement or understanding between the Company and any holder of equity
securities or rights to purchase equity securities provides for acceleration or
other changes in the vesting provisions of such agreements or understandings, or
the lapse of a Company repurchase right, upon the occurrence of any event.
Except as set forth on Schedule 2.2, the Company has never adjusted or amended
the exercise price of any stock options previously awarded, whether through
amendment, cancellation, replacement grant, repricing, or any other means.


 
-3-

--------------------------------------------------------------------------------

 
 
  2.3          Subsidiaries. Except as set forth on Schedule 2.3, the Company
does not currently own or control, directly or indirectly, any interest in any
other corporation, partnership, trust, joint venture, limited liability company,
association or other business entity. The Company is not a participant in any
joint venture, partnership or similar arrangement.
 
2.4          Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Agreements, the
performance of all obligations of the Company hereunder and thereunder and the
authorization, issuance and delivery of the A-2 Stock and the Common Stock
issuable upon conversion of the A-2 Stock (together, the "Securities") has been
taken or will be taken prior to the Closing, and the Transaction Agreements,
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors' rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies or (iii) to the extent the indemnification provisions contained in the
Amended Investors' Rights Agreement may be limited by applicable federal or
state securities laws.
 
2.5          Valid Issuance of Securities. The A-2 Stock, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
the Transaction Agreements, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Based in part upon
the representations of the Purchaser in Section 3 of this Agreement and subject
to the provisions of Section 2.6 below, the A-2 Stock will be issued in
compliance with the Securities Act and all applicable state securities laws. The
Common Stock issuable upon conversion of the A-2 Stock has been duly and validly
reserved for issuance, and upon issuance in accordance with the terms of the
Amended Certificate of Incorporation, will be duly and validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Transaction Agreements, applicable federal
and state securities laws and liens or encumbrances created by or imposed by the
Purchaser. Based in part upon the representations of the Purchaser in Section 3
of this Agreement, and subject to Section 2.6 below, the Common Stock issuable
upon conversion of the A-2 Stock will be issued in compliance with the
Securities Act and all applicable federal and state securities laws.
 
2.6          Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable state securities laws and Regulation D of the
Securities Act.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.7          Litigation. There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or, to the Company's
knowledge, currently threatened against the Company that questions the validity
of the Transaction Agreements or the right of the Company to enter into them, or
to consummate the transactions contemplated thereby, or that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, or any change in the current equity ownership of the Company. The
Company is not a party or is not named as subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. To the Company's knowledge, none of its officers or directors
are a party or are named as subject to the provisions of an order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality that would affect their duties to the Company. There is no
action, suit, proceeding or investigation by the Company pending or which the
Company intends to initiate. The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company) involving the prior employment of
any of the Company's employees, their use in connection with the Company's
business, or any information or techniques allegedly proprietary to any of their
fottner employers, or their obligations under any agreements with prior
employers.
 
  2.8          Intellectual Property.
 
(a)            Schedule 2.8 of the Disclosure Schedule sets forth a complete and
accurate list of (i) all registrations and applications for registration of
Intellectual Property (as defined in Section 2.8(e)) owned by the Company (the
"Company Registrations"), (ii) the product candidates that the Company currently
manufactures, markets, sells or licenses and the services that the Company
currently provides, and (iii) outstanding options, licenses, or similar
agreements of any kind relating to the foregoing and any options, licenses or
agreements of any kind with respect to the Intellectual Property of any other
person or entity to which the Company is bound or a party to, except for
standard end-user, off-the-shelf, object code, internal-use and similar software
licenses and support/maintenance agreements. "Company-owned Intellectual
Property" means all Intellectual Property owned by the Company, including the
Company Registrations and all Intellectual Property contributed by Afferent
Therapeutics, LLC pursuant to the Contribution Agreement dated on or about
September 26, 2007, between Afferent Therapeutics, LLC and the Company, but does
not include any third-party Intellectual Property licensed by the Company. All
assignments of Company-owned Intellectual Property to the Company have been
properly executed and, to the extent necessary to reflect or perfect ownership,
recorded. The Company owns or possesses sufficient legal rights to all
Intellectual Property necessary to the conduct of the Company's business as now
conducted and as presently contemplated to be conducted, without any known
conflict with, or infringement of, the rights of others. The Company is the sole
and exclusive owner of all Company-owned Intellectual Property, free and clear
of any encumbrance and all joint owners of the Company-owned Intellectual
Property are listed in Schedule 2.8 of the Disclosure Schedule. The Company has
not agreed to indemnify any person against any infringement, violation or
misappropriation of any Intellectual Property rights with respect to any
Company-owned Intellectual Property or any third party Intellectual Property
licensed by the Company. The Company is not a member of or party to any patent
pool, industry standards body, trade association or other organization pursuant
to the rules of which it is obligated to license any existing or future
Company-owned Intellectual Property to any person.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)            All Company Registrations which are used in the business of the
Company, are subsisting and have not expired or been cancelled or abandoned. To
the knowledge of the Company, all Company Registrations are valid and
enforceable and all issuance, renewal, maintenance and other payments that are
or have become due with respect thereto have been timely paid by or on behalf of
the Company. There are no inventorship challenges, opposition or nullity
proceedings or interferences declared, commenced or provoked, or to the
knowledge of the Company threatened, with respect to any patents included in the
Company Registrations. The Company has complied with its duty of candor and
disclosure to the United States Patent and Trademark Office and any relevant
foreign patent office with respect to all patent and trademark applications
filed by or on behalf of the Company and have made no material misrepresentation
in such applications. The Company has no knowledge of any information that would
preclude the Company from having clear title to the Company Registrations or
affecting the patentability or enforceability of any Company Registrations.
 
(c)            The Company has not received any communications alleging that the
Company has violated or, by conducting its business as proposed, would violate
any of the Intellectual Property of any other person or entity. To the Company's
knowledge, no third party is infringing, violating or misappropriating any of
the Intellectual Property of the Company.
 
(d)            The Company has taken commercially reasonable steps to protect
and preserve its rights in any proprietary Intellectual Property used in the
business of the Company, and to maintain in confidence all trade secrets and
confidential information comprising a part thereof (including executing
confidentiality and intellectual property assignment agreements with current
executive officers and current employees and contractors that have a material
role in the development of the products of the Company and the Intellectual
Property of the Company). The Company is not aware that any of its employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with the use of such
employee's best efforts to promote the interest of the Company or that would
conflict with the Company's business. Neither the execution or delivery of the
Transaction Agreements, nor the carrying on of the Company's business by the
employees of the Company, nor the conduct of the Company's business as proposed,
will, to the Company's knowledge, conflict with or result in a breach of the
terms, conditions, or provisions of, or constitute a default under, any
contract, covenant or instrument under which any such employee is now obligated.
The Company does not believe it is or will be necessary to use any inventions of
any of its employees made prior to or outside the scope of their employment by
the Company in conduct of the Company's business.
 
(e)            "Intellectual Property" means, all intellectual property,
including without limitation, all (i) patents, inventions, trademarks, service
marks, trade names, domain names, copyrights, designs and trade secrets, (ii)
applications for and registrations of such patents, trademarks, service marks,
trade names, domain names, copyrights and designs, (iii) lists (including
customer lists), databases, processes, formulae, methods, schematics,
technology, know-how, computer software programs and related documentation and
(iv) other tangible or intangible proprietary or confidential information and
materials (including, without limitation associated goodwill and remedies
against infringements, misappropriations and violations thereof and rights of
protection of an interest therein under the laws of all jurisdictions).


 
-6-

--------------------------------------------------------------------------------

 
 
2.9          Compliance with Other Instruments. The Company is not in violation
or default of any provisions of its Amended Certificate of Incorporation or
Bylaws, or of any instrument, judgment, order, governmental permit, writ, or
decree, or under any note, indenture, mortgage, lease, agreement, contract or
purchase order to which it is a party or by which it is bound or, of any
provision of federal or state statute, rule or regulation applicable to the
Company, the violation of which would have a Material Adverse Effect. The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated thereby will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event which results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture or nonrenewal of
any material peiinit, license, authorization or approval applicable to the
Company, its prospects, business or operation, or any of its assets or
properties.
 
  2.10       Agreements; Actions.
 
(a)            Other than (i) standard employee benefits generally made
available to all employees, (ii) standard director and officer indemnification
agreements approved by the Board, (iii) the purchase of shares of the Company's
capital stock and the issuance of options to purchase shares of the Company's
Common Stock, in each instance, approved by the Board and (iv) the transactions
contemplated by the Transaction Agreements, there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, affiliates, or any affiliate thereof.
 
(b)            Except for the Transaction Agreements, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of,
$100,000, (ii) the license of any patent, copyright, trade secret or other
proprietary right to or from the Company other than (A) the license of the
Company's software and products in the ordinary course of business or (B) the
license to the Company of generally commercially available "off-the-shelf'
third-party products, or (iii) the grant of rights to manufacture, produce,
assemble, license, market, or sell its products to any other person or affect
the Company's exclusive right to develop, manufacture, assemble, distribute,
market or sell its products.
 
(c)            The Company has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred any indebtedness for money borrowed or
incurred any other liabilities individually in excess of $100,000, (iii) made
any loans or advances to any person, other than ordinary advances for travel
expenses, or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.
 
(d)            For the purposes of subsections (b) and (c) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated with that person or
entity) shall be aggregated for the purposes of meeting the individual minimum
dollar amounts of each such subsection.
 
 
-7-

--------------------------------------------------------------------------------

 
 
  2.11        Disclosure. The Company has provided the Purchaser with all the
information the Purchaser has requested in writing for deciding whether to
purchase the A-2 Stock. To the Company's knowledge, no certificates made or
delivered in connection with the Transaction Agreements contain any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein not misleading.
 
  2.12        Related-Party Transactions. No employee, officer or director of
the Company or holder of more than 10% of the equity securities of the Company
on a fully diluted and as-converted-to Common Stock basis (a "Related Party") or
member of such Related Party's immediate family, or any corporation, partnership
or other entity in which such Related Party is an officer, director or partner,
or in which such Related Party has an ownership interest (excluding ownership
interests of 2% or less in any public company) or otherwise controls, is
indebted to the Company, nor is the Company indebted (or committed to make loans
or extend or guarantee credit) to any of them. To the Company's knowledge, none
of such persons have any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company, except that Related Parties and members of their immediate families may
own stock in (but not exceeding 2% of the outstanding capital stock of) publicly
traded companies that may compete with the Company. To the Company's knowledge,
no Related Party or member of their immediate families is directly or indirectly
interested in any material contract with the Company. The Company is not a
guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.
 
  2.13        Rights of Registration and Voting Rights. Except as provided in
the Amended Investors' Rights Agreement, the Company is not under any obligation
to register under the Securities Act any of its currently outstanding securities
or any securities issuable upon exercise or conversion of its currently
outstanding securities. To the Company's knowledge, except as contemplated in
the Amended Voting Agreement, no stockholder of the Company has entered into any
agreements with respect to the voting of capital shares of the Company.
 
  2.14        Title to Property and Assets. Except as set forth on Schedule
2.14, the Company owns its property and assets free and clear of all mortgages,
deeds of trust, liens, loans and encumbrances, except for statutory liens for
the payment of current taxes that are not yet delinquent and encumbrances and
liens that arise in the ordinary course of business and do not materially impair
the Company's ownership or use of such property or assets. With respect to the
property and assets it leases, the Company is in compliance with such leases
and, to its knowledge, holds a valid leasehold interest free of any liens,
claims or encumbrances other than to the lessors of such property or assets.
 
  2.15        Financial Statements. The Company has made available to the
Purchaser a complete and accurate copy of the unaudited balance sheet (the
"Balance Sheet") of the Company at April 30, 2011 (the "Balance Sheet Date") and
the related unaudited statements of operations and cash flows (collectively, the
"Financial Statements"). The Company has no material liabilities, contingent or
otherwise, other than (i) liabilities shown on the Balance Sheet, (ii)
liabilities incurred after the Balance Sheet Date in the ordinary course of
business that are not individually in excess of $100,000, and (iii) obligations
under contracts and commitments incurred in the ordinary course of business
which would not be required under generally accepted accounting principles to be
reflected on the face of financial statements prepared in accordance with
generally accepted accounting principles.
 
 
-8-

--------------------------------------------------------------------------------

 
 
  2.16        Changes. Since the Balance Sheet Date, there has not been:
 
(a)            any change in the assets, liabilities, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not been, in the aggregate, materially adverse;
 
(b)            any damage, destruction or loss, whether or not covered by
insurance, that constitutes a Material Adverse Effect;
 
(c)            any waiver or compromise by the Company of a valuable right or of
a material debt owed to it;
 
(d)            any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Material
Adverse Effect;
 
(e)            any material change to a material contract or agreement by which
the Company or any of its assets is bound or subject;
 
(f)            any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(g)            any sale, assignment or transfer by the Company of any patents,
trademarks, copyrights, trade secrets or other intangible assets by the Company;
 
(h)            any resignation or termination of employment of any officer or
key employee of the Company;
 
(i)             any material change, except in the ordinary course of business,
in a contingent obligation of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;
 
(j)             any mortgage, pledge, transfer of a security interest in, or
lien, created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Company's
ownership or use of such property or assets;
 
(k)            any loans or guarantees made by the Company to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;


 
-9-

--------------------------------------------------------------------------------

 
 
(l)             any declaration, setting aside or payment or other distribution
in respect to any of the Company's capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Company;
 
(m)           to the Company's knowledge, any other event or condition of any
character, other than events affecting the economy or the Company's industry
generally, that could reasonably be expected to result in a Material Adverse
Effect; or
 
(n)            any arrangement or commitment by the Company to do any of the
things described in this Section 2.16.
 
  2.17        Company Employee Plans. Except as set forth in Schedule 2.17:
 
(a)            Schedule 2.17 sets forth all Company Employee Plans (as defined
below). The Company has made all required contributions and has complied in all
material respects with all applicable laws for any such Company Employee Plan.
 
(b)            Neither the Company nor any ERISA Affiliate (as defined below)
contributes to or has any contingent obligations to any Multiemployer Plan (as
defined below). Neither the Company nor any ERISA Affiliate has incurred any
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under Section
4201 of ERISA (as defined below) or as a result of a sale of assets described in
Section 4204 of ERISA.
 
(c)            Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to, any Pension Plan (as
defined below) which is subject to Title IV of ERISA or Section 412 of the Code.
Neither the Company nor any ERISA Affiliate has any liability with respect to
any post-retirement benefit under any Company Employee Plan which is a welfare
plan (as defined in section 3(1) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA or similar
state laws.
 
(d)            Each Company Employee Plan complies, in both form and operation,
in all material respects, with its terms, ERISA and the Code, and no condition
exists or event has occurred with respect to any such plan which would result in
the incurrence by the Company or any ERISA Affiliate of any material liability,
fine or penalty. To the knowledge of the Company, no Company Employee Plan is
being audited or investigated by any government agency or is subject to any
pending or threatened claim or suit. Neither the Company nor, to the knowledge
of the Company, any ERISA Affiliate nor any fiduciary of any Company Employee
Plan has engaged in a prohibited transaction under section 406 of ERISA or
section 4975 of the Code.
 
(e)            The following definitions will apply to this Section 2.17:
 
i. "Company Employee Plan" shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written or unwritten or otherwise, funded or unfunded,
including without limitation, each "employee benefit plan," within the meaning
of Section 3(3) of ERISA which is or has been maintained, contributed to, or
required to be contributed to, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate has or may have any
liability or obligation;
 
 
-10-

--------------------------------------------------------------------------------

 
 
ii.       "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended;
 
iii.       "ERISA Affiliate" shall mean any other person or entity under common
control with the Company within the meaning of Section 414(b), (c), (m) or (o)
of the Code and the regulations issued thereunder;
 
iv.       "Multiemployer Plan" shall mean any "Pension Plan" (as defined below)
which is a "multiemployer plan," as defined in Section 3(37) of ERISA; and
 
v.       "Pension Plan" shall mean each Company Employee Plan which is an
"employee pension benefit plan," within the meaning of Section 3(2) of ERISA.
 
  2.18        Tax Returns and Payments. The Company has filed all tax returns
and reports as required by law. These returns and reports are true and correct
in all material respects. The Company has paid all taxes and other assessments
due.
 
  2.19        Insurance. The Company has in full force and effect fire and
casualty insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace any of its properties
that might be damaged or destroyed. Set forth in Schedule 2.19 is a list of all
insurance policies maintained by the Company. All such policies are in full
force and effect and no claim made pursuant to such policies has been disputed.
There is no breach or default under any such policies.
 
  2.20        Labor Agreements and Actions. The Company is not bound by or
subject to (and none of its assets or properties is bound by or subject to) any
written or oral, express or implied, contract, commitment or arrangement with
any labor union, and no labor union has requested or, to the Company's
knowledge, has sought to represent any of the employees, representatives or
agents of the Company. There is no strike or other labor dispute involving the
Company pending, or to the Company's knowledge threatened, which could have a
Material Adverse Effect, nor is the Company aware of any labor organization
activity involving its employees. The Company is not aware that any officer or
key employee intends to terminate their employment with the Company, nor does
the Company have any present intention to terminate the employment of any
officer or key employee. Except as set forth in Schedule 2.20, the employment of
each officer and employee of the Company is tetininable at the will of the
Company. The Company has complied in all material respects with all applicable
state and federal equal employment opportunity laws and with other laws related
to employment.
 
  2.21       Confidential Information and Invention Assignment Agreements. Each
employee, consultant and officer of the Company has executed an agreement with
the Company regarding confidentiality and proprietary information substantially
in the form or forms made available to the Purchaser. The Company is not aware
that any of its employees or consultants is in violation thereof.
 
 
-11-

--------------------------------------------------------------------------------

 
 
  2.22        Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
would be reasonably expected to have a Material Adverse Effect. The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
 
  2.23        Corporate Documents. The Amended Certificate of Incorporation and
Bylaws of the Company are in the folin made available to the Purchaser. The copy
of the minute books of the Company made available to the Purchaser contains
minutes of all meetings of directors and stockholders and all actions by written
consent without a meeting by the directors and stockholders since the date of
incorporation and reflects all actions by the directors (and any committee of
directors) and stockholders with respect to all transactions referred to in such
minutes accurately in all material respects.
 
  2.24        83(b) Elections. To the Company's knowledge, all elections and
notices under Section 83(b) of the Code have been timely filed by all
individuals who have purchased shares of the Company's Common Stock.
 
  2.25        Real Property Holding Corporation. The Company is not a "United
States real property holding corporation" within the meaning of the Code and any
applicable regulations promulgated thereunder, and has filed with the Internal
Revenue Service all statements, if any, with its United States income tax
returns, which are required under Treasury Regulation §1.897-2(h). The Company
shall provide prompt notice to the Purchaser following any "determination date"
(as defined in Treasury Regulation §1.897-2(c)(1) on which the Company becomes a
United States real property holding corporation. In addition, upon a written
request by the Purchaser, the Company shall provide the Purchaser, within ten
days of such request, with a written statement informing whether such
Purchaser's interest in the Company constitutes a United States real property
interest. The Company's detelinination shall comply with the requirements of
Treasury Regulation §1.897-2(h)(1) or any successor regulation, and the Company
shall provide timely notice to the Internal Revenue Service, in accordance with
and to the extent required by Treasury Regulation Section §1.897-2)(2) or any
successor regulation, that such statement has been made. The Company's
obligation to furnish such written statement shall continue notwithstanding the
fact that a class of the Company's stock may be regularly traded on an
established securities market or the fact that there is no preferred stock then
outstanding.
 
  2.26        Environmental and Safety Laws. The Company is not in violation of
any applicable statute, law or regulation relating to the environment or
occupational health and safety, and to the Company's knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. No Hazardous Materials (as defined below) are used
or have been used, stored, or disposed of by the Company or, to the Company's
knowledge after reasonable investigation, by any other person or entity on any
property owned, leased or used by the Company. For the purposes of the preceding
sentence, "Hazardous Materials" shall mean (a) materials which are listed or
otherwise defined as "hazardous" or "toxic" under any applicable local, state,
federal and/or foreign laws and regulations that govern the existence and/or
remedy of contamination on property, the protection of the environment from
contamination, the control of hazardous wastes, or other activities involving
hazardous substances, including building materials or (b) any petroleum products
or nuclear materials.
 
 
-12-

--------------------------------------------------------------------------------

 
 
 3. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:
 
3.1           Authorization. The Purchaser has full power and authority to enter
into the Transaction Agreements. The Transaction Agreements, when executed and
delivered by the Purchaser, will constitute valid and legally binding
obligations of the Purchaser, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, (b) as limited by any other laws of general application
affecting enforcement of creditors' rights generally, and as limited by laws
relating to the availability of a specific performance, injunctive relief, or
other equitable remedies, or (c) to the extent the indemnification provisions
contained in the Amended Investors' Rights Agreement may be limited by
applicable federal or state securities laws.
 
3.2           Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser's representation to the Company, which
by the Purchaser's execution of this Agreement, the Purchaser hereby confirms,
that the Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. If the Purchaser is a corporation, partnership or other entity, such
Purchaser has not been formed for the specific purpose of acquiring the A-2
Stock.
 
3.3           Disclosure of Information. The Purchaser believes it has received
all information it considers necessary or appropriate for deciding whether to
purchase the A-2 Stock. The Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the A-2 Stock and the business,
properties, prospects and financial condition of the Company. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of the Purchaser to rely on
such representations and warranties.
 
3.4           Restricted Securities. The Purchaser understands that the
Securities will be characterized as "restricted securities" under the federal
securities laws, inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under such laws and
applicable regulations such Securities may not be resold without registration
under the Act, except in certain limited circumstances. In this connection, the
Purchaser represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Securities for resale,
except as set forth in the Amended Investors' Rights Agreement. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company that are outside the Purchaser's
control, and which the Company is under no obligation and may not be able to
satisfy.
 
 
-13-

--------------------------------------------------------------------------------

 
 
3.5           No Public Market. The Purchaser understands that no public market
now exists for any of the securities issued by the Company, and that the Company
has made no assurances that a public market will ever exist for the Securities.
 
3.6           Legends. The Purchaser understands that the Securities and any
securities issued in respect of or exchange for the Securities, may bear one or
all of the following legends:
 
(a)            "THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933."
 
(b)            Any legend set forth in or required by any other section of this
Agreement or any of the other Transaction Agreements.
 
(c)            Any legend required by the securities laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
3.7           Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.8           No Brokers; No General Solicitation. Neither the Purchaser, nor
any of its officers, employees, agents, directors, stockholders or partners has
engaged the services of a broker or investment banker in connection with the
transactions contemplated hereby, nor has the Purchaser or any of the
Purchaser's officers, employees, agents, directors, stockholders or partners,
agreed to pay any commission, fee or other remuneration to any third party in
connection with the transactions contemplated hereby. Purchaser acknowledges
that the A-2 Stock was not offered to it by any form of general solicitation or
advertising, as described in rule 502(c) of Regulation D under the Securities
Act.
 
 4. Conditions of the Purchaser's Obligations at Closing The obligations of the
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:
 
4.1           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct in all material
respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.
 
 
-14-

--------------------------------------------------------------------------------

 
 
4.2          Performance. The Company shall have perfouned and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.
 
4.3           Material Adverse Effect. There shall not have occurred any
Material Adverse Effect between the date of this Agreement and the Closing.
 
 4.4           Compliance Certificate. The President of the Company shall
deliver to the Purchaser at the Closing a certificate certifying that the
conditions specified in Sections 4.1, 4.2 and 4.3 have been fulfilled.
 
4.5           Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
A-2 Stock pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
4.6           Board of Directors.As of immediately following the Closing, the
Board shall be comprised of six (6) members, to be appointed as set forth in the
Amended Voting Agreement.
 
4.7           Amended Investors' Rights Agreement. The Company, the Purchaser
and the parties required to amend and restate the Investors' Rights Agreement
dated as of September 26, 2007, as amended, among the Company and the other
parties thereto shall have executed and delivered the Amended Investors' Rights
Agreement.
 
4.8           Amended Right of First Refusal and Co-Sale Agreement. The Company,
the Purchaser and the parties required to amend and restate the Right of First
Refusal and Co-Sale Agreement dated as of September 26, 2007, as amended, among
the Company and the other parties thereto shall have executed and delivered the
Amended Right of First Refusal and Co-Sale Agreement.
 
4.9           Amended Voting Agreement. The Company, the Purchaser and the
parties required to amend and restate the Voting Agreement dated as of September
26, 2007, as amended, among the Company and the other parties thereto shall have
executed and delivered the Amended Voting Agreement.
 
4.10          Secretary's Certificate. The Secretary of the Company shall
deliver to the Purchaser at the Closing a certificate certifying as to (i) the
Amended Certificate of Incorporation, (ii) the Bylaws of the Company and (iii)
resolutions of the Board approving this Agreement, the other Transaction
Agreements and the transactions contemplated hereby and thereby.
 
4.11          Reserved Employee Shares. The Company shall have reserved
1,547,459 shares of Company Common Stock to be issued from time-to-time to
employees and independent contractors of the Company pursuant to the Stock Plan.


 
-15-

--------------------------------------------------------------------------------

 
 
4.12          Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.
 
4.13          License Agreement. The Company shall have entered into the License
Agreement with the Purchaser.
 
4.14          Manufacturing Agreement. The Company shall have entered into the
Manufacturing Agreement with the Purchaser.
 
5. Conditions of the Company's Obligations at Closing. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:
 
5.1           Representations and Warranties. The representations and warranties
of the Purchaser contained in Section 3 shall be true and correct in all
material respects on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.
 
5.2           Performance. All covenants, agreements and conditions contained in
this Agreement to be performed by the Purchaser on or prior to the Closing shall
have been performed or complied with in all material respects.
 
5.3           Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
A-2 Stock pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
5.4           License Agreement. The Purchaser shall have entered into the
License Agreement with the Company.
 
5.5           Manufacturing Agreement. The Purchaser shall have entered into the
Manufacturing Agreement with the Company.
 
6. Miscellaneous.
 
6.1          Use of Proceeds Covenant.
 
The Company shall use proceeds from the sale of the shares of A-2 Stock to fund
development of its product pipeline, including the Company's AC-170 program and
additional prescription programs and related overhead, related product
development clinical stage programs, working capital and for general corporate
purposes, in each case as determined by the Company's Board of Directors.
 
6.2           Survival of Warranties. Unless otherwise set forth in this
Agreement, the warranties, representations and covenants of the Company and the
Purchaser contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing.
 
 
-16-

--------------------------------------------------------------------------------

 
 
6.3           Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Except as set forth below, no
party to this Agreement may assign its rights or obligations hereunder, provided
that nothing in this Agreement, express or implied, is intended to confer upon
any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement. The
Purchaser may assign its rights or obligations pursuant to this Agreement to a
transferee as peiinitted pursuant to the Amended Right of First Refusal and
Co-Sale Agreement. The Company may not assign its rights or obligations pursuant
to this Agreement without the prior written consent of the Purchaser.
 
6.4           Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
 
6.5           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
6.6           Titles and Subtitles The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.7           Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax (upon customary confirmation
of receipt), or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party's address as set forth on the signature page, or as subsequently
modified by written notice, and if to the Company, with a copy to WilmerHale,
850 Winter Street, Waltham, MA 02451, Attention: Steven D. Singer, Esq.
 
6.8           Finder's Fee. Except as set forth on the Disclosure Schedule with
respect to the obligations of the Company, each party represents that it neither
is nor will be obligated for any finder's fee or similar commission in
connection with this transaction. The Purchaser agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder's fee or similar commission arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Purchaser or any of its officers, employees,
or representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder's fee or similar commission arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.


 
-17-

--------------------------------------------------------------------------------

 
 
6.9            Attorney's Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Agreements, the prevailing party shall be entitled to reimbursement
of its reasonable attorney's fees, costs and necessary disbursements incurred in
connection with such action in addition to any other relief to which such party
may be entitled.
 
6.10          Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the Company and the Purchaser. Any
amendment or waiver effected in accordance with this Section 6.10 shall be
binding upon the Purchaser and each transferee of the A-2 Stock (or the Common
Stock issuable upon conversion thereof), each future holder of all such
securities, and the Company.
 
6.11          Severability,. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as
though such provision were so excluded and shall be enforceable in accordance
with its terms.
 
6.12          Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
6.13          Entire Agreement. This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
relating to the subject matter hereof existing between the parties hereto are
expressly canceled, including, without limitation, that certain Nonbinding
Memorandum of Understanding dated as of May 19, 2011, and the related Summary of
Terms of Series A Preferred Stock.
 
6.14          Confidentiality. The Purchaser hereto agrees that, except with the
prior written pelinission of the Company, it shall at all times hold in
confidence and trust and not use or disclose any confidential information of the
Company provided to or learned by the Purchaser in connection with the
Purchaser's rights under the Transaction Agreements. Notwithstanding the
foregoing, the Purchaser may disclose any confidential information of the
Company provided to or learned by the Purchaser in connection with such rights
to the minimum extent necessary (i) to evaluate or monitor the Purchaser's
investment in the Company; (ii) as required by any court or other governmental
body, provided that the Purchaser provides the Company with prompt notice of
such court order or requirement to the Company to enable the Company to seek a
protective order or otherwise to prevent or restrict such disclosure; (iii) to
legal counsel of the Purchaser; (iv) in connection with the enforcement of this
Agreement or rights under this Agreement; or (v) to comply with applicable law
(including, without limitation, disclosure of information related to this
Agreement to the extent the Purchaser is required to disclose to the U.S.
Securities and Exchange Commission), provided that the Purchaser provides
written notice of such required disclosure and takes reasonable and lawful
actions to avoid and/or minimize the extent of such disclosure. The provisions
of this Section 6.14 shall be in addition to, and not in substitution for, the
provisions of any separate nondisclosure agreement executed by the parties
hereto with respect to the transactions contemplated hereby.
 
 
-18-

--------------------------------------------------------------------------------

 
 
6.15          Mediation; Dispute Resolution. The parties to this Agreement shall
attempt in good faith to settle any dispute, controversy or claim arising out of
or relating to this Agreement or the other Transaction Agreements, or any breach
thereof, including any claim that this Agreement or the other Transaction
Agreements, or any part hereof or thereof, is invalid, illegal or otherwise
voidable or void ("Dispute"), before the commencement of arbitration
proceedings, by mediation in Boston, Massachusetts, in accordance with the
International Institute for Conflict Prevention & Resolution ("CPR Institute")
Mediation Procedure then currently in effect. Unless the parties agree
otherwise, the mediator will be selected from the CPR Panels of Distinguished
Neutrals or the JAMS Panel of Mediators. If the Dispute is not resolved within
sixty (60) days of the written request for mediation, there are no further
obligations to mediate.
 
(b)            Any Dispute that remains unresolved sixty (60) days after a
written request for mediation made by a party to this Agreement pursuant to the
CPR Institute Mediation Procedure shall be submitted, at the request of any
party, to binding arbitration in accordance with the rules of the American
Arbitration Association ("AAA") then currently in effect by a sole arbitrator to
be appointed jointly by the parties. In the event the parties to this Agreement
cannot agree to a sole arbitrator within thirty (30) days after commencement of
the arbitration, the arbitrator shall be selected by the A. The arbitrator must
render his/her award by the application of the substantive laws of Delaware
without giving effect to principles of conflicts of laws and is not free to act
as amiable compsiteur or ex aequo et bono. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
place of arbitration shall be Boston, Massachusetts.
 
6.16          Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION RELATED TO THIS AGREEMENT.
 
[Signature Page Follows]


 
-19-

--------------------------------------------------------------------------------

 
 
The parties have executed this Series A-2 Preferred Stock Purchase Agreement as
of the date first written above.
 

     
COMPANY:
     
ACIEX THERAPEUTICS, INC.
     
By: /s/ Tom Cavanagh                                   
 
Name:  Tom Cavanagh
 
Title:    President
     
Address: 82 Flanders Road, Suite 102,
                   Westborough, MA 01581      
PURCHASER:
     
AKORN, INC.
      
By: /s/ Raj Rai                                                  
 
Name:  Raj Rai
 
Title:    CEO
     
Address: 1925 West Field Court,
 
                  Lake Forest, IL 60045

 
 
S-1
 
Signature Page to Series A-2 Preferred Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS
 


 
Exhibit A-1 -
Form of License Agreement
   
Exhibit A-2 -
Form of Manufacturing Agreement
   
Exhibit B -
Form of Amended Certificate of Incorporation
   
Exhibit C -
Form of Amended Investors’ Rights Agreement
   
Exhibit D -
Form of Amended Right of First Refusal and Co-Sale Agreement
   
Exhibit E -
Form of Amended Voting Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
FORM OF
LICENSE AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
 
FORM OF
MANUFACTURING AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF
AMENDED CERTIFICATE OF INCORPORATION
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF AMENDED INVESTORS’ RIGHTS AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF AMENDED RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF AMENDED VOTING AGREEMENT
 